DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 3 thru 13 were previously pending and subject to a final action dated January 6, 2021. In the response submitted on April 6, 2021, no claims were amended, canceled, or added. Therefore, claims 1 and 3 thru 13 are currently pending and subject to the following Non-Final action on the merits. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Brazil Application No. BR1020170143384, filed on June 30, 2017.
Response to Arguments
Applicant’s arguments filed on page 10 of Applicant’s Argument/Remarks, concerning the previous rejection of claims 1 and 3 thru 13 under 35 U.S.C. § 103 have been fully considered and are found unpersuasive in part and moot in part in view of the amended rejection. 
Regarding § 103 rejection, the following statements have been taken from pages 6 and 7 of the Response: Applicant states, “None of Lin, Mann, and Subbaraj, alone or in combination, discloses or suggests “searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user” as recited in claim 1.” Lin does not disclose searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user. Instead, the system in Lin appears to find a travel reservation using NFC. Lin at Abstract. Then, once the user's reservation can be identified, Lin proposes a verification of the user's identity in an external database and the user could be still requested for some other element such as photo, retinal scan, etc. Lin at par. 78. Accordingly, it appears the system in Lin at most uses facial biometrics as an additional verification item to validate the user's identity, but not to find a travel reservation associated with the facial biometrics. Lin at pars. 76-77 explains, “the check-in device may receive travel reservation information, such as a unique code, from the handheld device 40. The unique code may be used to look up travel information, for example, from a networked database of travel reservations. The traveler's reservation information may then be accessed from the networked database.” As shown in Figures 21 to 27 of Lin, the reservation retrieval is made by e-mail, website, NFC device or confirmation number. Figure 21 of Lin, illustrated below, is a schematic of screen shot of a reservation retrieval function of the travel management application on an electronic device. As shown in Fig. 21, the user can retrieve a reservation by entering an email address, a website, a confirmation number, or through NFC. Thus, Lin does not disclose searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user.”
Regarding the § 103 arguments above, Examiner acknowledges Applicant’s arguments, however, Examiner respectfully disagrees that Lin or the combination of Lin and Mann does not teach “searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user” as recited in claim 1. Firstly, it appears Applicant is suggesting that when the user selects NFC device, as depicted in Figure 21 of Lin, that the user’s identification information (i.e., photograph) is not used to search through the database comprising pictures as part of the check-in process to verify the user’s reservation. However, Lin teaches a check-in system connecting to a traveler’s electronic device via “near-field communication” (NFC). Examiner notes that NFC is set of protocols utilized to establish a communication link between two or more devices that are in close proximity. Accordingly, establishing communication via NFC is separate and distinct from the check-in verification example provided by Lin of: “the check-in device may receive travel reservation information, such as a unique code, from the handheld device 40.” (Lin, ¶ [0078]). Wherein, the separate and distinct process is depicted in Lin, Figure 8: step 202 “move traveler’s NFC-enabled device within range of kiosk NFC interface” and step 206 “verify traveler identification.” (Lin, Figure 8: step 202 and step 206; and ¶¶ [0076] and [0078]). Moreover, Although Examiner agrees the check-in system may receive an alpha-numeric code to commence the verification process by looking up a traveler in a database, Lin further discloses: “the traveler may be prompted to provide a photograph, a fingerprint, or a retina Scan for comparison with stored identification information. The acquired photograph may be automatically compared to the traveler's identification photograph, for example, via facial recognition Software. The Scanned fingerprint or retina may also be automatically compared to identifying data stored in the database to verify the traveler's identity.” (Lin, ¶ [0078]). Accordingly, Examiner notes Lin describes the reservation lookup process to require a traveler to submit photograph and the photograph to be verified by performing a search through a database containing a previously submitted picture, i.e., searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user.” 
However, even if Applicant disagrees with Examiner’s broadest reasonable interpretation of the disclosure by Lin, newly and previously cited portions of previously cited Mann et al., Pat. No. US 6,119.096, e.g., Mann, Figure 6: step 608 thru step 612; and Col. 5: lines 3 thru 32; and Col. 16: line 66 thru Col. 17: line 14, teaches a check-in look-up process being initiated and completed by “searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user.” Wherein, Mann teaches registering a user with a biometric sensor to capture “full face image” and “upon arrival at the airport, the user will be scanned at a biometric scanning station (Block 608). In block 610, the identity of the passenger is matched to the user account under which the reservations were made. If a math is found, execution continues at block 612 and the passenger is checked-in….” The aforementioned cited portions of previously cited Mann et al. will be discussed in further detail in the amended rejection below. 
Further regarding § 103 rejection, the following statements have been taken from pages 7 and 8 of the Response: Applicant states, “It would not have been obvious for one of ordinary skill in the art to combine the references to arrive at the claimed invention…Here, Subbaraj is not from the same field of endeavor as claim 1. Claim 1 describes a travel management process Applicant’s specification at par 1. More specifically, Applicant’s specification at par. 18 explains, “This invention thus provides a process for handheld communication devices that simplifies user identification when checking in for a flight through facial recognition on electronic devices.” Subbaraj, on the other hand, is in the field of electronic payments. Subbaraj describes a process that allows a third party to carry out a transaction on behalf of another person through a remote “check-in”, which is similar to a payment approval process. Therefore, Subbaraj is not from the same field of endeavor as claim 1.”
Regarding the preceding § 103 arguments, Examiner acknowledges Applicant’s arguments, however, Examiner respectfully disagrees that Subbaraj is not from the same field of endeavor, i.e., reservations. Wherein, as Applicant has recited, “for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention…a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem). See MPEP 2141.01(a). Applicant states “this invention addresses a process for handling check-ins for the travel reservations of a user.” (PG Pub Specification, Abstract). Subbaraj states the invention is directed to “facilitating remote check-in” of a customer with a merchant. (Subbaraj, Abstract). Accordingly, both Applicant and Subbaraj disclose inventions being directed to a check-in process between a consumer (i.e., user/customer) and a service provider (i.e., airline/merchant). Therefore, the reference of Subbaraj is from the same field of endeavor as the claimed invention, i.e., reservations, and, thereby, it would have been obvious for one of ordinary skill in the art to combine the references to arrive at the claimed invention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 10, and 11 recite the word “means” for performing the claimed function(s) without reciting sufficient structure, material, or acts to entirely perform the recited function, and, thereby, the following claim limitations are being interpreted under 35 U.S.C. 112(f).
Regarding claims 1 and 10, the claim recites the following:
an electronic device containing the means for obtaining the facial biometrics of such user. 
Regarding claim 11, the claim recites:
means for capturing an image containing the facial biometrics of the user;
means for searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user; and 
means for automatically and remotely checking the user in for a trip corresponding to the facial biometrics registered by the user.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7 thru 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., hereinafter Lin, Pub. No. US 2010/0078475 A1, in view of Mann et al., hereinafter Mann, Pat. No. US 6,119,096, further in view of further in view of Subbaraj, Pub. No. US 2015/0242764.
Regarding claim 1, Lin teaches A process for the identification of user travel reservations through facial biometrics (Lin, Figure 8: step 206), with a user’s facial biometrics being registered through an electronic device containing the means for obtaining the facial biometrics of such user and connected to a network (Lin, Figure 1: electronic device 10, Figure 2: handheld device 40, and Figure 4: traveler interface 82 . Wherein, Lin teaches a check-in device and a user device connected to a network and the check-in device acquires a photograph of a user from the user device and the user’s identification is “automatically compared to the traveler’s identification photograph” in a database. Id. Lin further teaches with the process including:
obtaining an image of the user through the facial biometrics thereof (Lin, Claim 2; Figure 8: step 206 and Figure 33: Scan ID 428; ¶¶ [0078] and [0106]). Wherein, Lin teaches capturing a photograph of a user by the user’s device and capturing an image of the user from a check-in device at the airport. Id.;
searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user (Lin, Figure 8: step 206; ¶¶ [0076] and [0078]). Wherein, Lin teaches a user’s electronic device connects to a check-in device via NFC and the user’s electronic device provides the check-in device with a unique identifier and a photograph that are utilized to search through a database during the reservation look-up process to verify the user associated with the reservation.;
presenting the user with a list of trips corresponding to the facial biometrics registered by the user (Lin, Figure 10: reservations 238; ¶¶ [0076] thru [0079]). Wherein, Lin teaches a travel management system comprising a check-in process utilizing travel identification verification that compares the acquired photograph with the traveler’s identification Id. After the verification process, the user can pair their electronic device with the kiosk using NFC protocols and select from the list of flights corresponding to the travel reservation. Id.; and
…checking the user in for a trip on the list of trips via the electronic device of the user (Lin, Figure 11: Check-in button 250; Figure 21: NFC device 356; and ¶¶ [0086] thru [0088]). Wherein, Lin teaches the user initiates the check-in via the user’s electronic device and the check-in is completed by the check-in device, e.g., kiosk or service desk. Id.
Although Lin teaches a check-in look-up process is initiated by a unique identifier and completed by a verification search through a database of a photograph provided by a user’s electronic device to a check-in device, Lin does not explicitly teach the check-in look-up process is both initiated and completed by searching through a database to find travel reservations associated with facial biometrics similar to the facial biometrics registered by the user. Moreover, Lin does not teach automatically…checking the user in…. 
	However, in the same field of endeavor, i.e., reservations, Mann teaches the look-up process is both initiated and completed by searching through a database to find travel reservations associated with facial biometrics similar to the facial biometrics registered by the user and automatically…checking the user in.  (Mann, Figure 6: step 608 thru step 612; and Col. 5: lines 3 thru 32; and Col. 16: line 66 thru Col. 17: line 14). Wherein, Mann teaches registering a user with a biometric sensor to capture “full face image” and “upon arrival at the airport, the user will be scanned at a biometric scanning station (Block 608). In block 610, the identity of the passenger is matched to the user account under which the reservations were made. If a math is found, execution continues at block 612 and the passenger is checked-in….” 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to search for a travel reservation using biometrics of a registered user within a database and to automatically execute a user’s check-in when a match is located, modifying Lin to that of Mann, for utilizing the biometrics of the user to perform a record match to “eliminate the need to carry artifacts or remember identifying numbers” and to “substantially eliminate the issuance of tickets and boarding passes.” (Mann, Col. 2: lines 50 thru 53 and Col. 17:  lines 15 thru 16).
Yet, Lin or the combination of Lin and Mann does not teach, however, in the same field of endeavor, i.e., reservations, Subbaraj teaches …remotely checking the user in…(Subbaraj, Figure 3: Remote User Device 110, Remote Check-In 308; and ¶ [0028]). Wherein, Subbaraj teaches the user’s device initiates and completes the check-in process with the merchant while being connected through a network connection. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to remotely complete a check-in process via a user device, modifying the combination of Lin and Mann to that of Subbaraj, for providing the user with “the ability to quickly and conveniently execute transactions.” (Subbaraj, ¶ [0002]). 
Regarding claim 3, the combination of Lin, Mann, and Subbaraj teach the process for the identification of user travel reservations according to Claim 1. Yet Lin does not teach, however, Mann further teaches further comprising requesting the user to register his facial biometric data (Mann, Col. 17: lines 28 thru 32), and upon registration of the user’s biometric data, the facial biometrics of the user are associated with a user record in a carrier database (Mann, Col. 6: lines 29 thru 30; and Col. 10: lines 35 thru 39).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to require a user to register their biometric information and associate the biometric information to user profile, modifying Lin to that of Mann, for enhancing customer convenience by eliminating the need for the physical presence of a customer and the issuance of tickets and boarding passes.” (Mann, Abstract; Col. 2: lines 50 thru 53 and Col. 17:  lines 15 thru 16 ).
Regarding claim 7, the combination of Lin, Mann, and Subbaraj teach the process for the identification of user travel reservations according to Claim 1. Lin further teaches in obtaining the facial biometrics of the user, the electronic device is comprised of one from among: a smartphone, a tablet, and a notebook. (Lin, Claim 2, Figure 1: electronic device 10; Figure 2: handheld device 40; Figure 33 Scan ID 428; and ¶¶ [0034], [0049] and [0106]). Wherein, Lin teaches a user’s handheld device comprises a phone, a tablet, or a notebook and the handheld device scans a photograph, e.g., passport or driver’s license, of the user for retrieval by the check-in device. Id.
Regarding claim 8, the combination of Lin, Mann, and Subbaraj teach the process for the identification of user travel reservations according to Claim 1. Yet, Lin does not teach, however, Mann further teaches further including requesting user registration in the database, such user registration including requesting the user for at least one item of personal information from among first name, surname, date of birth, personal registration number and identification number (Mann, Col. 16: line 65 thru Col. 17: line 4).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to require the user submit personal identification during the registration process, Lin to that of Mann, “to eliminate the need to carry artifacts,” provide “enhanced verification and enhanced security features,” and “provide an improved system and method for expediting fare collection in mass transit system.” (Mann, Col. 2: lines 49 thru 67).
Regarding claim 9, the combination of Lin, Mann, and Subbaraj teach the process for the identification of user travel reservations according to Claim 1. Yet, Lin does not teach, however, Mann further teaches further comprising managing user registration, including offering an option to alter user registration data and the biometric image associated with such user registration (Mann, Claim 2; and Col. 6: lines 28 thru 44). Wherein, Mann teaches a passenger can authorize changes to his records and the database containing user account and biometric data can be updated continually or periodically. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to allow a user to change their registration information, Lin to that of Mann, “to eliminate the need to carry artifacts,” provide “enhanced verification and enhanced security features,” and “provide an improved system and method for expediting fare collection in mass transit system.” (Mann, Col. 2: lines 49 thru 67).
Regarding claim 10, Lin teaches A process for handling check-ins for the travel reservations of a user through facial biometrics (Lin, Figure 8: step 206), with the user’s facial biometrics being registered through an electronic device containing the means for obtaining the facial biometrics of such user and connected to a network  (Lin, Figure 1: electronic device 10, Figure 2: handheld device 40, and Figure 4: traveler interface 82 and ¶¶ [0034], [0078], and [0089]). Wherein, Lin teaches a check-in device and a user device connected to a network and the check-in device acquires a photograph of a user from the user device and the user’s identification is “automatically compared to the traveler’s identification photograph” in a database. comprising:
obtaining an image of the user through the facial biometrics thereof (Lin, Claim 2; Figure 8: step 206 and Figure 33: Scan ID 428; ¶¶ [0078] and [0106]). Wherein, Lin teaches capturing a photograph of a user by the user’s device and capturing an image of the user from a check-in device at the airport. Id.;
searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user (Lin, Figure 8: step 206; ¶¶ [0076] and [0078]). Wherein, Lin teaches a user’s electronic device connects to a check-in device via NFC and the user’s electronic device provides the check-in device with a unique identifier and a photograph that are utilized to search through a database during the reservation look-up process to verify the user associated with the reservation.; and 
should a travel reservation be located that is associated with facial biometric similar to those of the user…completing the user check-in for such reservation…(Lin, Figure 11: Check-in button 250; Figure 21: NFC device 356; and ¶¶ [0086] thru [0088]). Wherein, Lin teaches the user initiates the check-in process via the user’s electronic device and the check-in is completed by the check-in device, e.g., kiosk or service desk. Id.
Although Lin teaches a check-in look-up process is initiated by a unique identifier and completed by a verification search through a database of a photograph provided by a user’s electronic device to a check-in device, Lin does not explicitly teach the check-in look-up process is both initiated and completed by searching through a database to find travel reservations associated with facial biometrics similar to the facial biometrics registered by the user. Moreover, Lin does not teach automatically…completing the user check-in….
	However, Mann further teaches the look-up process is both initiated and completed by searching through a database to find travel reservations associated with facial biometrics similar to the facial biometrics registered by the user and automatically…completing the user in… (Mann, Figure 6: step 608 thru step 612; and Col. 5: lines 3 thru 32; and Col. 16: line 66 thru Col. 17: line 14). Wherein, Mann teaches registering a user with a biometric sensor to capture “full face image” and “upon arrival at the airport, the user will be scanned at a biometric scanning station (Block 608). In block 610, the identity of the passenger is matched to the user account under which the reservations were made. If a math is found, execution continues at block 612 and the passenger is checked-in….” 
eliminate the need to carry artifacts or remember identifying numbers” and to “substantially eliminate the issuance of tickets and boarding passes.” (Mann, Col. 2: lines 50 thru 53 and Col. 17:  lines 15 thru 16).
Yet, Lin or the combination of Lin and Mann does not teach, however, Subbaraj further teaches …remotely completing the user in…via the electronic device of the user (Subbaraj, Figure 3: Remote User Device 110, Remote Check-In 308; and ¶ [0028]). Wherein, Subbaraj teaches the user’s device initiates and completes the check-in process with the merchant while being connected through a network connection. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to remotely complete a check-in process via a user device, modifying the combination of Lin and Mann to that of Subbaraj, for providing the user with “the ability to quickly and conveniently execute transactions.” (Subbaraj, ¶ [0002]). 
Regarding claim 11, Lin teaches A user travel reservation identification system working through facial biometrics (Lin, Abstract), comprising:
an electronic device connected to a network (Lin, ¶ [0089]);
means for capturing an image containing the facial biometrics of the user (Lin, Claim 2; Figure 8: step 206 and Figure 33: Scan ID 428; ¶¶ [0078] and [0106]). Wherein, Lin teaches capturing a photograph of a user by the Id.;
means for searching through a database to find a travel reservation associated with facial biometrics similar to the facial biometrics registered by the user (Lin, Figure 8: step 206; ¶¶ [0076] and [0078]). Wherein, Lin teaches a user’s electronic device connects to a check-in device via NFC and the user’s electronic device provides the check-in device with a unique identifier and a photograph that are utilized to search through a database during the reservation look-up process to verify the user associated with the reservation.; and
means for…checking the user in for a trip corresponding to the facial biometrics registered by the user (Lin, Figure 10: Check-in/Baggage Claim Button 230 and Figure 11: Check-in button 250; and ¶ [0078] and [0086] thru [0087]). Wherein, Lin teaches a user initiates a check-in via the user’s electronic device and the check-in is completed by the check-in device, e.g., kiosk or service desk, by comparing facial data. Id.
Although Lin teaches a check-in look-up process is initiated by a unique identifier and completed by a verification search through a database of a photograph provided by a user’s electronic device to a check-in device, Lin does not explicitly teach the check-in look-up process is both initiated and completed by searching through a database to find travel reservations associated with facial biometrics similar to the facial biometrics registered by the user. Moreover, Lin does not teach automatically…checking the user in…. 
searching through a database to find travel reservations associated with facial biometrics similar to the facial biometrics registered by the user and automatically…checking the user in…(Mann, Figure 6: step 608 thru step 612; and Col. 5: lines 3 thru 32; and Col. 16: line 66 thru Col. 17: line 14). Wherein, Mann teaches registering a user with a biometric sensor to capture “full face image” and “upon arrival at the airport, the user will be scanned at a biometric scanning station (Block 608). In block 610, the identity of the passenger is matched to the user account under which the reservations were made. If a math is found, execution continues at block 612 and the passenger is checked-in….” Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to search for a travel reservation using biometrics of a registered user within a database and to automatically execute a user’s check-in when a match is located, modifying Lin to that of Mann, for utilizing the biometrics of the user to perform a record match to “eliminate the need to carry artifacts or remember identifying numbers” and to “substantially eliminate the issuance of tickets and boarding passes.” (Mann, Col. 2: lines 50 thru 53 and Col. 17:  lines 15 thru 16).
Yet, Lin or the combination of Lin and Mann does not teach, however, Subbaraj further teaches …remotely checking the user in…(Subbaraj, Figure 3: Remote User Device 110, Remote Check-In 308; and ¶ [0028]). Wherein, Subbaraj teaches the user’s device initiates and completes the check-in process with the merchant while being connected through a network connection. Id. 

Regarding claim 12, the combination of Lin, Mann, and Subbaraj teach the user travel reservation identification system according to Claim 11. Lin further teaches the electronic device is comprised of one from among: a smart phone, a tablet, and a notebook (Lin, Claim 2, Figure 1: electronic device 10; Figure 2: handheld device 40; and ¶ [0034]).
Regarding claim 13, the combination of Lin, Mann, and Subbaraj teach the user travel reservation identification system according to Claim 11. Lin further teaches the means for capturing the image is a camera (Lin, Figure 1: camera 36).

Claims 4 thru 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Mann, further in view of Subbaraj, see claim 3 above, further in view of IMAI et al., hereinafter IMAI, Pub. No. US 2008/0063242.
Regarding claim 4, the combination of Lin, Mann, and Subbaraj teach the process for the identification of user travel reservations according to Claim 3. 
Yet, the combination does not teach in requesting the user to register his facial biometric data, providing the user with instructions on taking an adequate picture. 
However, in the same field of endeavor, i.e., user registration utilizing biometrics, IMAI teaches in requesting the user to register his facial biometric data, providing the user with instructions on taking an adequate picture (IMAI, ¶ [0055]). Wherein, IMAI teaches that a user is urged to fit their face into a target at the center of a preview screen. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to instruct user on capturing an adequate picture, modifying the combination of Lin, Mann, and Subbaraj to that of IMAI, “to improve the verification accuracy of the face identification of the identification subject….” (IMAI, ¶ [0055]).
Regarding claim 5, the combination of Lin, Mann, and Subbaraj teach the process for the identification of user travel reservations according to Claim 3. Lin further teaches verifying the presence of records in the database with facial biometric data similar to the facial biometric data of the user (Lin, ¶ [0078]).
Yet, the combination of Lin, Mann, and Subbaraj does not teach:
should facial biometric data similar to those of the user be found, advising the user that it is not possible to register the facial biometrics in question; and
should no facial biometric data be found similar to those of the user, advising the user that facial biometrics in question have been registered successfully.
However, IMAI further teaches 
should facial biometric data similar to those of the user be found, advising the user that it is not possible to register the facial biometrics in question (IMAI, Figure 5: step S312d and step S312f; ¶ [0057]). Id.; and
should no facial biometric data be found similar to those of the user, advising the user that facial biometrics in question have been registered successfully (IMAI, Figure 5: step S312b and step S312e; and ¶ [0057]). Wherein, IMAI teaches if none of the facial images stored in the bio-information database are similar, then the face image is registerable. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to compare recorded facial biometric data to a user’s facial biometric data, modifying the combination of Lin, Mann, and Subbaraj to that of IMAI, for only registering the user if a match cannot be located to prevent “that such face image is additionally registered in error.” (IMAI, ¶ [0066]).
Regarding claim 6, the combination of Lin, Mann, Subbaraj, and IMAI teach the process for the identification of user travel reservations according to Claim 5. Yet, Lin does not teach requesting the user to submit new facial biometric data, should facial biometric data be found that are similar to those of the user. 
However, IMAI further teaches requesting the user to submit new facial biometric data, should facial biometric data be found that are similar to those of the user (IMAI, Figure 3: steps S307, S313, and S315). Wherein, IMAI teaches when registration fails at step S313 the user is displayed a failure screen at step S315 and the process is directed to step S307 to restart the registration process.

Conclusion
The following prior art is not relied on, yet it is made of record, because it is considered pertinent to applicant’s disclosure: 
Daher et al., Pub. No. 2017/0255880, (Reference E of the attached PTO-892) relates to dynamic seating and workplace planning.
Haukoja et al., Pub. No. 2018/0308100, (Reference F of the attached PTO-892) relates to client recognition of service provider transactions. 
Sabre.com, Published by YouTube, https://youtu.be/H1Xt0UkD4jg, (Reference U of the attached PTO-892) relates to facial recognition check-in for airline travel.
Sabre.com, published by Sabre.com, https://www.sabre.com/insights/what-if-your-face-could-be-your-boarding-pass-on-your-next-flight/#:~:text=The%20check%2Din%20of%20the,branded%20app%20on%20a%20tablet, (Reference V of the attached PTO-892) relates to facial recognition for airline travel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628